Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance


Claims 1-17 are allowed.

The allowance is granted on the amended claim set, dated 1/26/2022, which appears on the record. The amended claims were in response to the examiner’s Non-Final Rejection Office action, dated 10/28/2021. 

Regarding independent claims 1, 14, 16 and 17 and respective subsequent dependent claims, the best prior art of record fails to teach or render obvious, alone or in combination, “to receive: satellite station related information, and a Random Access Response (RAR) transmitted from a base station device, the RAR corresponds to a Random Access preamble which is transmitted from the terminal device to the base station device; and calculate a timing advance value for controlling transmission timing of a signal to the base station device based on addition of a first value to a second value, wherein the first value is TA_satellite which is computed based on the satellite station related information and the second value is TA_normal which is contained in the received RAR ”, in combination with other limitations set forth in the respective claims.
1, 14, 16 and 17 are considered non-obvious. Since dependent claims (2-13) and (15) depend from claims 1 and 14, respectively, directly or indirectly, they are deemed to be non-obvious as well.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMAR PERSAUD/
Examiner, Art Unit 2477
3/9/2022

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477